
	

114 HR 3429 IH: Pro-LIFE Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3429
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Yoder (for himself, Mr. Franks of Arizona, Mr. Stewart, Mr. Duffy, Mr. Neugebauer, Mr. Shimkus, Mr. Jones, Mr. Fleischmann, Mr. Marchant, Mr. Gowdy, Mr. Harris, Mr. Babin, Ms. Jenkins of Kansas, Mr. Pearce, Mr. Collins of New York, Mr. Boustany, Mr. Pittenger, Mr. Duncan of South Carolina, Mr. Barton, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title IV of the Public Health Service Act to prohibit sale or transactions relating to
			 human fetal tissue.
	
	
 1.Short titleThis Act may be cited as the Prohibiting the Life-Ending Industry of Fetal Organ Exchange Act or the Pro-LIFE Act. 2.Prohibiting sale or transactions relating to human fetal tissueSection 498B(e) of the Public Health Service Act (42 U.S.C. 298g–2(e)) is amended by striking paragraph (3) and inserting the following new paragraph:
			
 (3)The term valuable consideration includes— (A)any payment made or debt incurred;
 (B)any gift, honorarium or recognition of value bestowed; (C)any price, charge or fee which is waived, forgiven, reduced or indefinitely delayed,
 (D)any loan or debt which is canceled or otherwise forgiven; (E)the transfer of any item from one person to another or provision of any service or granting of any opportunity for which a charge is customarily made, without charge or for a reduced charge; and
 (F)any payments associated with the transportation, implantation, processing, preservation, quality control, or storage of human fetal tissue..
		
